DETAILED ACTION
This Office Action is in response to Amendment filed on September 21, 2021. 
In the instant amendment, claims 1 and 3-5 are currently amended; claim 1 is the only independent claim; claim 2 is cancelled.
Claims 1 and 3-5 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 21, 2021 has been entered. Claims 1 and 3-5 are currently amended; claim 1 is the only independent claim; claim 2 is cancelled. Claim 1 is currently amended; claim 1 is the only independent claim; claim 3 is previously presented; claims 4-10 and 13 are original; claim 2 is cancelled; claims 14-20 are withdrawn. Applicant’s amendments and arguments to claims are persuasive to overcome all claim objections and 112b and 102 claim rejections as set forth in the most recent office action mailed 06/23/2021. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 112a and 103 rejections as set forth in the most recent office action mailed 06/23/2021.  
Note that applicant’s arguments regarding to Silvio/Decker reference is persuasive. Hence, alternative 103 rejection of claim 2 (using Silvio/Decker reference) is withdrawn.

Response to Argument
On pages 8-9 of remarks of 09/21/2021, applicant states that Pavlik does not appear to teach that a pressure measuring signal is employed for detecting the pressure surge which occurs upon closing the walls of a film chamber; hence, Pavlik would also not be considered for Appl. No. 16/963,493Furthermore, it appears a combination of Harder Page 8 of 10and Reply dated September 21, 2021Response to Office Action dated June 23, 2021  Pavlik could not result in detecting the closed state if both the position measuring signal of Harder and a pressure measuring signal indicating the pressure surge upon closing the film chamber walls would both indicate the closed state in combination. It appears a combination could, if at most, only result in detecting the closed state based on a pressure measuring signal rather than based on a position measuring signal. However, it appears none of the cited art teaches or suggests to employ both signals in combination to avoid the above explained faults. 
Examiner disagrees. In response to Applicant’s arguments that “Pavlik would also not be considered for detecting the closed state of a film chamber, because Pavlik does not appear to deal with this”, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one of ordinary skill in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure.  In re Bozek, 163 USPQ 545 (CCPA 1969). 
In this case, while Pavlik does not explicitly teach closing state of a film chamber, Examiner only relies on a general teaching concept of Pavlik, in which Pavlik teaches a concept of: decay tester 30 measures change in pressure over time; if the change in pressure ([0025]). Because “closing state of a film chamber” corresponds to “monitoring pressure surge (or change actively)” as stated in para.0010 of the instant specification. Teaching concept of Pavlik discloses measuring change in pressure over time; if the change in pressure exceeds a predetermined threshold within a predetermined period of time, that change of pressure is indicative of a faulty seal. Since Harder teaches the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state, it would thus have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Harder with concept teachings of Pavlik to further include the complete closing of the film chamber is detected by measuring pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value, wherein the closed state of the film chamber is detected only when the pressure measuring signal exceeds the threshold value and the position measuring signal of the position measuring device corresponds to the closed state. This is important for further/double checking or confirming closed state of the film chamber. Hence, faulty closed state determination (caused by malfunction/error/defect of sensor/circuit) of either position measuring device or measuring pressure method in the measuring volume can be eliminated/avoided before or prior to testing a test specimen for presence of a leak, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for further/double checking or confirming closed state of the film chamber. Hence, faulty closed state determination (caused by malfunction/error/defect of sensor/circuit) of either position measuring device or measuring pressure method in the measuring volume can be eliminated/avoided before or prior to testing a test specimen for presence of a leak) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 



On page 5 of remarks of 09/21/2021, applicant states that person skilled in the art of leak detection devices typically is an engineer experienced in the field of physical measurements, and therefore certainly knows how distances between walls can be measured, such as by distance measuring apparatuses using radiation (radar, laser, etc.). Examiner emphasizes that Examiner understands that person skilled in the art of leak detection devices typically is an engineer experienced in the field of physical measurements, and therefore certainly knows how distances between walls can be measured, such as by distance measuring apparatuses using radiation (radar, laser, etc.). However, in this case, claimed limitations distance measuring apparatus (a contact switch), which is NOT radar or laser. Applicant did not explain if the instant specification provides adequate support for the claimed limitations. 
Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, there is no clear written description support for claimed limitations "wherein a contact switch is adapted to measure a distance between the walls of the film chamber". For example, Examiner notes that para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, para. 0027 do not provide adequate support for “wherein a contact switch is adapted to measure a distance between the walls of the film chamber”. Accordingly, 112a written description rejection is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the term "a position measuring signal" in last line of claim 1 should be "the position measuring signal" (emphasis added) since “a position measuring signal” is already recited in lines 7-8 of claim 1.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 4 contains subject matter a contact switch is adapted to measure a distance between the walls of the film chamber" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, there is no clear written description support for claimed limitations "wherein a contact switch is adapted to measure a distance between the walls of the film chamber". For example, Examiner notes that para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, para. 0027 do not provide adequate support for “wherein a contact switch is adapted to measure a distance between the walls of the film chamber”. Accordingly, the disclosure of the instant application has no support for limitations “wherein a contact switch is adapted to measure a distance between the walls of the film chamber”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable by Harder – US 3027753 in further view of Pavlik – US 20140007655.

As to claims 1 and 5, Harder teaches a method for testing a test specimen 10 for the presence of a leak using a film chamber for accommodating the test specimen 10 (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: sealed bag 10 corresponds to “a test specimen”, wherein the sealed bag 10 is tested for tightness/breaks or minute leakage points using a device having rigid outer support frame and a resilient inner, evacuable chamber; the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; hence diaphragms 45 and 46 of fixed bed 32 and cover frame 33 respectively corresponds to “a film chamber for accommodating the test specimen”; thus “a method for testing a test specimen for the presence of a leak using a film chamber for accommodating the test specimen”), wherein the film chamber comprises walls 45, 46 enclosing a film chamber volume, wherein the walls 45, 46 include at least one flexible wall area (col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; thus “wherein the film chamber comprises walls enclosing a film chamber volume, wherein the walls include at least one flexible wall area”), the method comprising: placing the test specimen 10 into the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber), and closing the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the outer frame is then closed), wherein complete closing of the film chamber is determined based on a signal of a position measuring device 57 which detects a relative position of the film chamber walls with respect to each other (col.6, lines 63-72: switches 57 corresponds to “a position measuring device”, it is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; when a circuit is to be completed across switches 57 (corresponds to “signal of a position measuring device”), it is determined that relative position of the film chamber walls with respect to each other is squarely closed; thus “wherein complete closing of the film chamber is determined based on signal of a position measuring device which detects relative position of the film chamber walls with respect to each other”).  
a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume (see described fig.3 below) and hermetically sealed towards the film chamber volume (col.4, lines 60-75 and described fig.3 below: Within the periphery of both bed 32 and cover 33 are imbedded similar gaskets 53 and 53.1 of resilient material such as rubber to form an air tight seal between the bed and cover with the cover in its closed position. This closed position is achieved by grasping extending handles 54 and drawing the cover down tightly until latching members 55 contact their mating counter parts (not shown) within air-actuated latches 56. These air-actuated latches may be of any of the generally known type used in machinery to firmly lock machine parts together. Also at each side of bed 32 is a mechanically actuatable limit switch 57 which energizes the latching apparatus and completes the electrical test circuit when cover 33 has reached its closed position; thus “a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume and hermetically sealed towards the film chamber volume”), wherein the measuring volume is monitored in order to obtain size of a possible leak in the test specimen on the basis of the monitoring result (col.1, lines 9-14: This invention has as its object to provide an apparatus for detecting leaks of any magnitude (corresponds to “size of possible leak”) in a thermal insulation unit in which a charge of gas is contained within a hermetically sealed, flexible, envelope of gas impervious material; and col.1, lines 60-61: testing of the flexible pillow-like sealed insulation unit; and col.5, lines 5-8: thermocouple type vacuum gauge 63 is used to principally to test chamber for leaks; wherein thermocouple vacuum gauge is a device that is used for measurement of pressure in vacuum systems; thus “wherein the measuring volume is monitored in order obtain the size of a possible leak in the test specimen on the basis of the monitoring result”), and the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated in the rejection of claim 1), it does not explicitly teach the complete closing of the film chamber is detected by measuring the pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value, wherein the closed state of the film chamber is detected only when the pressure measuring signal exceeds the threshold value and the position measuring signal of the position measuring device corresponds to the closed state.

    PNG
    media_image1.png
    379
    1063
    media_image1.png
    Greyscale

Pavlik teaches a concept of: decay tester 30 measures change in pressure over time; if the change in pressure exceeds a predetermined threshold within a predetermined period of time, that change of pressure is indicative of a faulty seal ([0025]).
Since “closing state of a film chamber” corresponds to “monitoring pressure surge (or change actively)” as stated in para.0010 of the instant specification; since teaching concept of Pavlik discloses measuring change in pressure over time; if the change in pressure exceeds a predetermined threshold within a predetermined period of time, that change of pressure is indicative of a faulty seal; and since Harder teaches the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated above), it would thus have been obvious before the effective and the position measuring signal of the position measuring device corresponds to the closed state (as recited in claim 1); wherein the closed state of the film chamber is detected only when the pressure measuring signal and the position measuring signal both detect the closed state in combination (as recited in claim 5). This is important for further/double checking or confirming closed state of the film chamber. Hence, faulty closed state determination (caused by malfunction/error/defect of sensor/circuit) of either position measuring device or measuring pressure method in the measuring volume can be eliminated/avoided before or prior to testing a test specimen for presence of a leak, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for further/double checking or confirming closed state of the film chamber. Hence, faulty closed state determination (caused by malfunction/error/defect of sensor/circuit) of either position measuring device or measuring pressure method in the measuring volume can be eliminated/avoided before or prior to testing a test specimen for presence of a leak) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 3, modified Harder teaches all limitations of claim 1, Harder further teaches wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed (col.6, lines 63-72, and fig.3, and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby supporting the flexible bag walls during the testing operation; col.6, lines 69-75 and col.7, lines 1-7: It is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; This circuit condition accomplishes the following: solenoids 150 and is are energized; these respectively open valve 80 to connect piping 68 to manifold 65 and thus to the vacuum pump 81; thus “wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed”).

As best understood, as to claim 4, modified Harder teaches all limitations of claim 1, Harder further teaches wherein the position measuring device is a contact switch 57 (see reasons stated in the rejection of claim 1).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861